Title: From George Washington to Samuel Huntington, 10 April 1780
From: Washington, George
To: Huntington, Samuel


          
            Sir
            Head Quarters Morris Town 10th April 1780
          
          I do myself the honor of inclosing a New York paper of the 8th which gives a more particular account of Admiral Rodney’s success than any we have yet seen. I cannot but hope that the enemy have dressed it in

the most unfavorable Colours for us. I have the honor to be with very great Respect Your Excellency’s Most obt Servt
          
            Go: Washington
          
          
            P.S. since my last I have recd information from New York that another division of transports is watering, and that a further embarkation is talked of.
          
        